Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
December 10, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00773-CV

                   ANNAPURNA RACHAPUDI, Appellant

                                        V.

                     SRINIVASA RACHAPUDI, Appellee

                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-268037


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 10, 2020. On November
19, 2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Bourliot, Spain, and Zimmerer